Order entered May 31, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00349-CV

                             THE CITY OF DALLAS, Appellant

                                               V.

                         TRINITY EAST ENERGY, LLC, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01443

                                           ORDER
       We GRANT the parties’ May 26, 2016 joint motion to extend time to file briefs and

ORDER appellant and cross-appellant to file their briefs no later than July 8, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE